Citation Nr: 0113427	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to accrued benefits payable to the appellant 
after the death of the veteran.



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1941 to 
September 1945.  The veteran died on June [redacted], 1999; the 
appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in January 2000 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  A notice of disagreement (NOD) was received in 
February 2000, a statement of the case (SOC) was issued in 
March 2000, and a substantive appeal was received in March 
2000.


REMAND

The appellant claims entitlement to accrued benefits payable 
to her after the death of her husband on June [redacted], 1999.  The 
Board observes that applications for accrued benefits are 
governed by 38 U.S.C.A. § 5121 (West 1991), which states that 
due and unpaid monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, 
shall be payable to the veteran's surviving spouse, or other 
possible beneficiaries.  In accordance with 38 C.F.R. 
§ 5101(a) (West 1991), a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
See generally Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998); 
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  
Additionally, under 38 C.F.R. § 3.155 (2000), a claimant may 
file an informal claim, which must identify the benefit(s) 
sought.  Upon receipt of an informal claim, the claimant must 
be sent an application form.  If the application form is 
executed and returned to the RO within a year of it being 
sent to the claimant, the claim shall be considered filed as 
of the date of receipt of the informal 

claim.  38 C.F.R. § 3.155(a).  When a claim has been filed 
that meets the requirements of 38 C.F.R. § 3.151 or § 3.152, 
an informal request for an increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c).  

Pursuant to the January 2000 rating decision, the RO denied 
the appellant's claim of entitlement to accrued benefits on 
the basis that, at the time of the veteran's death, VA had no 
medical records on file, and was not otherwise in 
constructive custody of medical records to support a claim.  
The RO also determined that a formal claim for non-service 
connected pension and special monthly pension, accompanied by 
evidence, was not received by VA until after the veteran's 
death.  The appellant contends that the RO's determination is 
incorrect because a formal claim was properly filed within 
one year of a March 1999 informal claim filed by the veteran.  
Moreover, the appellant contends that the delay in filing a 
claim was caused by the fact that the veteran's claims file 
had been "destroyed" or was otherwise lost while in the 
custody of VA.

Upon review of the file, the Board observes that an 
"informal claim for V.A. compensation or pension benefits" 
was filed with the RO on behalf of the veteran by The 
American Legion on March 31, 1999.  This informal claim also 
requested that the RO "[p]lease transfer [the] VA claims 
folder from [the records processing center] (376) to the 
jurisdiction of the Detroit Regional Office (329) . . ."  A 
July 1999 computer printout generated by the RO and 
associated with the claims file shows that the veteran's 
claims folder was "unavailable for transfer" and/or 
"destroyed."  It was also noted that the claims file had to 
be rebuilt.  

On June 30, 1999, the RO received what appears to be the 
veteran's application for entitlement to non-service 
connected pension and a special monthly pension on account of 
the need for aid and attendance.  Accompanying the 
application was an examination for housebound status or need 
for regular aid and attendance, which 

was dated March 25, 1999.  In July 1999, the RO received the 
death certificate, which shows that the veteran died on June 
[redacted], 1999, from a stroke due to or as a consequence of 
aspiration pneumonia.

At this point, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
and notification to claimants under certain circumstances.  
Specifically, when VA is unable to obtain evidence that would 
aid in substantiating a claim, VA must notify the claimant of 
this fact, briefly explain the efforts that VA made to obtain 
the missing records, and describe any further action to be 
taken by VA with respect to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  (Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).)

In consideration of the peculiar circumstances of this case, 
which includes what appears to have been an informal request 
filed prior to the veteran's death and the unavailability of 
the veteran's original claims file, additional development by 
the RO is required before the Board may complete appellate 
review.  The Board is cognizant of the fact that the RO has 
already searched for the claims file and that it was thought 
to be destroyed or otherwise unavailable.  However, given the 
circumstances of this case, the Board finds that a more 
thorough search for the claims file is warranted, 
particularly in light of the fact that no explanation as to 
the destruction or unavailability of the file was provided to 
the appellant or made clear in the rebuilt claims file.  
Indeed, it does not appear that the appellant was ever 

directly notified of the efforts that VA made to obtain the 
missing file, or any additional action to be taken by VA with 
respect to the claim.  This is especially important in light 
of the clear intent of the newly enacted Veterans Claims 
Assistance Act of 2000 which in part requires that efforts to 
obtain records maintained by a Federal agency, such as VA, 
must continue until the records are obtained, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(3)).  

The Board also notes that The American Legion has assisted 
the appellant in the prosecution of her claim for accrued 
benefits.  However, it is not clear whether she has appointed 
this organization to represent her.  Her deceased husband 
executed a power of attorney in January 1999 appointing The 
America Legion as his representative, but no such 
authorization from the appellant is of record.  See 38 C.F.R. 
§ 14.631(e) (2000) (authority to act may continue after the 
death of a claimant, but only for the time considered 
reasonable to determine whether the claim will be continued 
by a new claimant and to determine whether a new power of 
attorney will be executed).  The RO should clarify the 
appellant's intent with respect to representation before VA.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should clarify the appellant's 
intent regarding representation and give 
her an opportunity to formally appoint a 
representative.  

2.  The RO should renew the search for 
the veteran's original claims file at the 
records processing center (RPC) or any 
other repository of VA records that may 
have custody of the veteran's claims 
file.  If the claims file cannot be 
found, and it is determined that further 
efforts to obtain the file would be 
futile, the circumstances surrounding the 
destruction or unavailability of the 
claims file should be explained, to the 
extent possible, and the appellant should 
be notified of this explanation, as is 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

3.  The RO should also review the 
available record and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
inform the appellant that it would be 
helpful for her to identify any VA 
medical records that may exist relative 
to whether the veteran was entitled to 
benefits at time of his death.  (VA has 
constructive knowledge of VA treatment, 
even when records of such treatment are 
not placed in the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).)  She 
should also be informed that the 
submission any copies of previously filed 
records, correspondence, or applications 
for benefits filed with VA would be 
helpful.  The RO should also search for 
other evidence that may be deemed to have 
been in the file at the time of the 
veteran's death.  See Zevalkink v. Brown, 
6 Vet. App. 483 (1994), aff'd 102 F. 3d 
1236 (Fed. Cir. 1996); Hayes v. Brown, 4 
Vet. App. 353, 360-61 (1993).  

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  This should include 
consideration of whether the "informal 
request" received in March 1999 
constituted a "claim" within the 
meaning of 38 C.F.R. § 3.155(c) (2000).  
If the benefit sought is denied, a 
supplemental statement of the case 
should be issued.

After the appellant and any duly appointed representative 
have been given an opportunity to respond to the supplemental 
statement of the case, the claims folder should be returned 
to this Board for further appellate review.  No action is 
required by the appellant until she receives further notice, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


